Exhibit 10.1
 
FIRST AMENDMENT TO BACKUP CERTIFICATE AGREEMENT
 
This FIRST AMENDMENT TO BACKUP CERTIFICATE AGREEMENT (this “Amendment”) is made
as of November 11, 2008, by and among Indeck Maine Energy, LLC (“Indeck Maine”),
Ridgewood Providence Power Partners, L.P. (“RPPP”), Ridgewood Rhode Island
Generation, LLC (“RRIG”), Linwood 0708 LLC (“Linwood”), Rhode Island LFG Genco,
LLC (“RILG,” and together with RPPP, RRIG and Linwood, “Backup Purchasers”), and
acknowledged and consented to by Covanta Energy Corporation, for purposes of
Section 8 below only, and Ridgewood Power Management LLC, as agent for Linwood,
RPPP and RRIG under the Agreement (as defined in Section 1 below) (“RPM”).
Indeck Maine and Backup Purchasers are referred to herein individually as a
“Party” and collectively, as the “Parties.”
 
RECITALS
 
WHEREAS, the Parties are all of the parties to that certain Backup Certificate
Agreement, dated as of August 19, 2008, (the “Backup Certificate Agreement”)
that was executed and delivered in connection with the execution and delivery of
that certain Purchase and Sale Agreement, dated August 19, 2008, as amended (the
“Purchase Agreement”), by and among the parties thereto.
 
WHEREAS, the parties to the Purchase Agreement have agreed to certain amendments
to the Purchase Agreement pursuant to a First Amendment to Purchase and Sale
Agreement, dated as of the date hereof, which amendment requires in part
corresponding amendments to other documents, including the Backup Certificate
Agreement.
 
NOW, THEREFORE, in consideration of the foregoing and the mutual agreements
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties hereto, intending to
become legally bound, agree as follows:
 
1. The third recital of the Backup Certificate Agreement is amended to read in
its entirety as follows:
 
WHEREAS, under that certain Assignment, Assumption, Release and Amendment to the
Agreement dated as of July 31, 2008 (the “Amendment”), Indeck Maine agreed to
assign its respective rights and obligations under the Agreement to Linwood and
Linwood agreed to assume such rights and obligations as of the Effective Date
(as defined in Section 1 below) (the Previously Effective Agreement, as amended
by the Amendment and as further amended or modified from time to time in
accordance with Section 9 of this Agreement, is referred to herein as the
“Agreement”);
 
2. Section 2(a) of the Backup Certificate Agreement is amended to read in its
entirety as follows:
 
(a) To the extent Linwood, RPPP and RRIG are permitted pursuant to the terms of
the Agreement to provide Constellation with Second Standard Certificates (rather
than First Standard Certificates) for 2008 to meet their obligations under the
2008 Optional Firm Transaction, Indeck Maine shall, subject only to Force
Majeure, sell, transfer and Deliver to Backup Purchasers and Backup Purchasers
shall purchase and take from Indeck Maine, Certificates for MWhs of generation
from its biomass generating facilities located in Jonesboro, Maine and West
Enfield, Maine, which include (a) Indeck West Enfield (NEPOOL GIS Asset I.D. #
445) and (b) Indeck Jonesboro (NEPOOL GIS Asset I.D. # 446) (together, the
“Biomass Projects”) in 2008 meeting the Second Standards (“Maine Biomass 2008
Generation”), at the times, and in amounts equal to, the Second Standard
Certificates otherwise to be Delivered by Linwood, RPPP and RRIG to
Constellation under the Agreement for the 2008 Optional Firm Transaction, which
will not in any event exceed 30,936 such Certificates; provided, that, the
obligation of Indeck Maine to sell, transfer and Deliver to Backup Purchasers
Certificates for MWhs of generation under this Section 2(a) shall apply only to
Certificates associated with MWhs of generation occurring at Indeck West Enfield
and Indeck Jonesboro on or after the Effective Date (“Post-Effective Date
Certificates”). Linwood, RPPP and RRIG’s agreed schedule for the delivery of
Second Standard Certificates to Constellation, and thus, upon the Effective
Date, the expected delivery schedule for Indeck Maine hereunder, with respect to
the 2008 Optional Firm Transaction (less Certificates Delivered pursuant to the
Agreement prior to the Effective Date) is attached hereto as Exhibit A to this
Backup Agreement.

1



--------------------------------------------------------------------------------



 



3. Section 2(b) of the Backup Certificate Agreement is amended to read in its
entirety as follows:
 
(b) To the extent Linwood, RPPP and RRIG are permitted pursuant to the terms of
the Agreement to provide Constellation with Second Standard Certificates (rather
than First Standard Certificates) for 2009 to meet their obligations under the
2009 Optional Firm Transaction, Indeck Maine shall, subject only to Force
Majeure, sell, transfer and Deliver to Backup Purchasers and Backup Purchasers
shall purchase and take from Indeck Maine, Certificates for MWhs of generation
from its Biomass Projects in 2009 meeting the Second Standards (“Maine Biomass
2009 Generation”), at the times, and in an amounts equal to, the Second Standard
Certificates otherwise to be Delivered by Linwood, RPPP and RRIG to
Constellation under the Agreement for the 2009 Optional Firm Transaction, which
will not in any event exceed 208,651 such Certificates; provided, that, the
obligation of Indeck Maine to sell, transfer and Deliver to Backup Purchasers
Certificates for MWhs of generation under this Section 2(b) shall apply only to
Post-Effective Date Certificates. Linwood, RPPP and RRIG will provide Indeck
Maine with the schedule for the delivery of First and Second Standard
Certificates to Constellation, and thus, upon the Effective Date, the expected
delivery schedule for Indeck Maine for Second Standard Certificates hereunder,
with respect to the 2009 Optional Firm Transaction promptly after Linwood, RPPP
and RRIG and Constellation reach agreement upon any such schedule.
 
4. Section 2(f) of the Backup Certificate Agreement is amended to read in its
entirety as follows:
 
(f) (i) Indeck Maine shall be entitled to reduce its obligations to Deliver
Certificates under Section 2(a) of this Backup Agreement by the amount equal
(without duplication of any reduction) to the Maine Biomass 2008 Generation
Certificates that are or will be created in a NEPOOL GIS account in the name of
any of the Backup Purchasers associated with MWhs of generation occurring at
Indeck West Enfield and Indeck Jonesboro during the month of December 2008 that
have and that would otherwise satisfy the Backup Purchasers’ obligations under
the 2008 Optional Firm Transaction (the Certificates described in this
Section 2(f)(i) are referred to herein as “2008 Purchaser Certificates”).
 
(ii) Indeck Maine shall be entitled to reduce its obligations to Deliver
Certificates under Section 2(b) of this Backup Agreement by the amount equal
(without duplication of any reduction) to the Maine Biomass 2009 Generation
Certificates that are or will be created in a NEPOOL GIS account in the name of
any of the Backup Purchasers associated with MWhs of generation occurring at
Indeck West Enfield and Indeck Jonesboro prior to or on the Effective Date and
that would otherwise satisfy the Backup Purchasers’ obligations under the 2009
Optional Firm Transaction (the Certificates described in this Section 2(f)(ii)
are referred to herein as “2009 Purchaser Certificates”).
 
(iii) For the avoidance of doubt, nothing herein shall entitle Indeck Maine to
receive compensation from Backup Purchasers for any Certificates Delivered to
Constellation prior to or on the Effective Date or for any Certificates
associated with MWhs of generation occurring prior to the Effective Date.
 
5. Section 2(j) of the Backup Certificate Agreement is amended to read in its
entirety as follows:
 
(j) So long as the Agency Agreement is in effect and Agent’s power and authority
to act thereunder has not been suspended pursuant to Section 5 of the Agency
Agreement, Indeck Maine will Deliver directly to Constellation all of the Second
Standard Certificates consisting of Post-Effective Date Certificates to be
delivered to Backup Purchasers pursuant to Section 2 of this Backup Agreement,
invoice and receive payment from Constellation and collect payment from
Constellation for such Second Standard Certificates (subject to the terms of the
Agency Agreement). So long as the Agency Agreement is in effect, Agent’s power
and authority to act thereunder has not been suspended pursuant to Section 5 of
the Agency Agreement, and Indeck Maine complies with the first sentence of this
Section 2(j), Linwood, RPPP and RRIG will not deliver Second Standard
Certificates to Constellation under the Agreement (or invoice, receive payment
or collect amounts related thereto) in place of the Second Standard Certificates
to be delivered by Indeck Maine under Sections 2(a), 2(b) and 2(c) of this
Backup Agreement.
 
6. Section 2(k) of the Backup Certificate Agreement is amended to read in its
entirety as follows:
 
(k) RILG consents to the arrangements set forth in the Agency Agreement, as
amended.

2



--------------------------------------------------------------------------------



 



7. Sections 4(a) and 4(b) of the Backup Certificate Agreement are amended to
read in their entirety as follows:
 
4. (a) If the Effective Date occurs prior to January 1, 2009, Indeck Maine will
retain in its own NEPOOL GIS account Certificates relating to Maine Biomass 2008
Generation occurring after the Effective Date, up to 30,936 Certificates (less
any 2008 Purchaser Certificates) meeting the Second Standards (the “2008 Hold
Back”), until the sooner of (x) the date on which Indeck Maine has received
written notice from Backup Purchasers indicating that Linwood’s, RPPP’s and
RRIG’s obligations to Constellation under the Agreement for the balance of the
2008 Optional Firm Transaction have been satisfied or (y) April 30, 2009;
provided Indeck Maine shall be entitled to reduce the amount of its 2008 Hold
Back by an amount equal to the Maine Biomass 2008 Generation Certificates
actually Delivered under this Backup Agreement as and when such amounts are
Delivered. Backup Purchasers shall promptly provide to Indeck Maine written
notice of Linwood’s, RPPP’s and RRIG’s satisfaction of the obligations to
Constellation under the Agreement for the balance of the 2008 Optional Firm
Transaction upon such satisfaction
 
(b) Indeck Maine will retain in its own NEPOOL GIS account all Certificates
relating to Maine Biomass 2009 Generation occurring after the Effective Date, up
to 208,651 Certificates (less any 2009 Purchaser Certificates) meeting the
Second Standards (the “2009 Hold Back”), until the sooner of (x) the date on
which Indeck Maine has received written notice from Backup Purchasers indicating
that Linwood’s, RPPP’s and RRIG’s obligations to Constellation under the
Agreement for the balance of the 2009 Optional Firm Transaction have been
satisfied or (y) April 30, 2010; provided Indeck Maine shall be entitled to
reduce the amount of its 2009 Hold Back by an amount equal to the Maine Biomass
2009 Generation Certificates actually Delivered under this Backup Agreement as
and when such amounts are Delivered; and, provided, further, that Indeck Maine’s
obligation to hold back up to 208,651 Certificates as the 2009 Hold Back shall
be reduced Certificate for Certificate to the extent that Linwood, RPPP and RRIG
commit to provide to Constellation greater than 51,349 Certificates in 2009
meeting the First Standards.
 
8. Section 5(b) of the Backup Certificate Agreement is amended to delete the
number “$7,300,000” and insert in its place the number “$3,000,000.” Exhibit C
to the Backup Agreement is amended so that the number “$7,300,000” in the second
paragraph is deleted, and the number “$3,000,000” is inserted in its place.
 
9. Section 6 of the Backup Certificate Agreement is amended to read in its
entirety as follows:
 
6. Indeck Maine agrees to operate the Biomass Projects so as to maximize the
MWhs of generation in respect of which Certificates are to be Delivered under
Sections 2(a) and 2(b) above; provided, however, that in no event shall Indeck
Maine be required to operate the Biomass Projects in a manner not in accordance
with good utility practice and industry standards.
 
10. Exhibit A to the Backup Certificate Agreement is amended in its entirety to
read as set forth in Exhibit A to this Amendment.
 
11. Capitalized terms used and not otherwise defined herein shall have the
meanings attributed thereto in the Backup Certificate Agreement. Upon execution
hereof, each reference in the Backup Certificate Agreement to “this Agreement,”
“hereby,” “herein,” “hereof” or words of similar import referring to the Backup
Certificate Agreement shall mean and refer to the Backup Certificate Agreement
as amended by this Amendment.
 
12. Except as specifically amended hereby, all terms and provisions contained in
the Backup Certificate Agreement shall remain unchanged and in full force and
effect. The Backup Certificate Agreement, as amended by this Amendment,
constitutes the entire understanding of the Parties regarding the subject matter
thereof and cannot be modified except by written agreement of the Parties
 
13. This Amendment may be executed in one or more counterparts, all of which
shall be considered one and the same agreement and shall become effective when
one or more counterparts have been signed by each of the Parties and delivered
to the other Parties, it being understood that all Parties need not sign the
same counterpart.
 
14. This Amendment is governed by and construed in accordance with the laws of
the State of New York without giving effect to conflict of law principles
[Signature Page Follows]

3



--------------------------------------------------------------------------------



 



[Signature Page to First Amendment to Backup Certificate Agreement]
 
IN WITNESS WHEREOF, the Parties have executed this Amendment effective for all
purposes as of the date first above written.
 

             
LINWOOD 0708 LLC
                INDECK MAINE ENERGY, LLC               By:   Ridgewood Renewable
Power LLC, its
Manager                      
By:
 
/s/  Randall D. Holmes
  By:  
/s/  Randall D. Holmes
   

     

    Name: Randall D. Holmes       Name: Randall D. Holmes    
Title: President and Chief Executive Officer
     
Title: President and Chief Executive Officer
      RIDGEWOOD RHODE ISLAND
GENERATION, LLC   RIDGEWOOD PROVIDENCE POWER PARTNERS, L.P.               By:  
Ridgewood Management Corporation, its Manager   By:   Ridgewood Providence Power
Corporation, its General Partner              
By:
 
/s/  Randall D. Holmes
  By:  
/s/  Randall D. Holmes
   

     

    Name: Randall D. Holmes       Name: Randall D. Holmes    
Title: President and Chief Executive Officer
     
Title: President and Chief Executive Officer
         
RHODE ISLAND LFG GENCO, LLC
                      By:   Ridgewood Renewable Power LLC, its
Manager                      
By:
 
/s/  Randall D. Holmes
           

            Name: Randall D. Holmes            
Title: President and Chief Executive Officer
         
Acknowledged and agreed to as of the date first written above for purposes of
Section 8 only:
  COVANTA ENERGY CORPORATION              
By:
 
/s/  Anthony J. Orlando
           

            Name: Anthony J. Orlando            
Title: President And Chief Executive Officer
       

 

              RIDGEWOOD POWER MANAGEMENT LLC, as agent under the Agreement      
        By:   Ridgewood Management Corporation, its Manager                    
 
By:
 
/s/  Randall D. Holmes
           

            Name: Randall D. Holmes            
Title: President and Chief Executive Officer
       



4



--------------------------------------------------------------------------------



 



EXHIBIT A to First Amendment to Backup Certificate Agreement

 
Exhibit A
 
2008 SECOND STANDARD CERTIFICATE DELIVERY SCHEDULE
FIRST AMENDMENT TO BACKUP CERTIFICATE AGREEMENT
 

          Indeck Maine Energy 11/08
    Forecast Certificate Delivery

Delivery Month
 
Constellation CPSA
 
July 2008
  0
October/November 2008
  48,591
January 2009
  89,955
April 2009
  64,500



5